Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment including amended claims filed on 05/09/2022 has been entered.
Claims 1-21 have been examined.
Claim objections are withdrawn.

Response to Arguments
Applicant’s arguments, filed on 05/09/2022, with respect to the rejection of claims under 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ishikawa (US 20070103998 A1).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 15-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa (US 20070103998 A1).

As per claim 15, Ishikawa teaches a method of operating a memory (para. 39, semiconductor memory), comprising: comparing a received address portion to a stored address portion; generating an indication whether a match was detected between the received address portion and the stored address portion (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array, the comparator COMP compares the supply address SADD and the defective address DAdd, and outputs a coincidence signal COIN if there is a match); activating a plurality of storage elements responsive to the indication when a match between the received address portion and the stored address portion is detected; and accessing a redundant memory element in response to outputs of the activated plurality of storage elements (fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address; responding to the coincidence signal COIN the selector sel sends the replacement address RAdd, instead of the supply address SADD, to the memory unit. In other words, the defective address is replaced with the replacement address and the replacement address is supplied to the memory unit).

Ishikawa anticipates claim 16.
Ishikawa teaches that comparing the received address portion to the stored address portion comprises comparing a received address portion corresponding to a memory element of the memory to be accessed to a stored address portion corresponding to a memory element of the memory deemed to be defective (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array, the comparator COMP compares the supply address SADD and the defective address DAdd).

Ishikawa anticipates claim 17.
Ishikawa teaches that activating the plurality of storage elements comprises activating a plurality of storage elements collectively storing an address portion corresponding to the redundant memory element (fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address; responding to the coincidence signal COIN the selector sel sends the replacement address RAdd, instead of the supply address SADD, to the memory unit).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) in view of Ohtani et al. (US 6421286 B1).

As per claim 1, Ishikawa teaches a match signal generator configured to generate an indication whether each memory cell of the plurality of memory cells indicates a match between its respective data value and a respective received signal value (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array, the comparator COMP compares the supply address SADD and the defective address DAdd, and outputs a coincidence signal COIN if there is a match); and 
a plurality of storage elements, wherein each storage element of the plurality of storage elements corresponds to a respective memory cell of the plurality of memory cells in a one-to-one relationship, wherein each storage element of the plurality of storage elements is configured to store a respective data value, and wherein each storage element of the plurality of storage elements is responsive to the indication of the match signal generator to selectively generate a data signal indicative of the respective data value of that storage element (abstract, a replacement address storage section which stores a replacement address corresponding to a replacement bit in the regular cell array; fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address; responding to the coincidence signal COIN the selector sel sends the replacement address RAdd, instead of the supply address SADD, to the memory unit. In other words, the defective address is replaced with the replacement address and the replacement address is supplied to the memory unit).
However Ishikawa does not explicitly teach a memory, comprising: a plurality of content addressable memory (CAM) cells, wherein each CAM cell of the plurality of CAM cells is configured to store a respective data value.
Ohtani et al. in an analogous art teach a memory, comprising: a plurality of content addressable memory (CAM) cells, wherein each CAM cell of the plurality of CAM cells is configured to store a respective data value (col. 3, lines 59-61, the address storage circuit stores addresses; col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa the ability to include a memory, comprising: a plurality of content addressable memory (CAM) cells, wherein each CAM cell of the plurality of CAM cells is configured to store a respective data value as taught by Ohtani et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide very-high-speed searching capability to Ishikawa’s memory.

As per claim 2, over Ishikawa and Ohtani et al. teach the additional limitations.
Ishikawa teaches that the respective data value of each memory cell of the plurality of memory cells corresponds to a digit of an address portion of a defective memory element (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array), and wherein the respective data value of each storage element of the plurality of storage elements corresponds to a digit of an address portion of a redundant memory element (fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address).

As per claim 3, over Ishikawa and Ohtani et al. teach the additional limitations.
Ishikawa teaches that for at least one storage element of the plurality of storage elements, the respective data value for that storage element (fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address) is different than the respective data value of its corresponding memory cell of the plurality of memory cells (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array).

Claims 4-7 are  rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) and Ohtani et al. (US 6421286 B1) as applied to claim 1 above, and further in view of Iwai et al. (US 20130051167 A1).

As per claim 4, Ishikawa and Ohtani et al. substantially teach the claimed invention described in claim 1 (as rejected above).
However Ishikawa and Ohtani et al. do not explicitly teach that the indication of the match signal generator comprises a signal having a first logic level when each memory cell of the plurality of memory cells indicates a match between its respective data value and its respective received signal value, and having a second logic level, different than the first logic level, when any memory cell of the plurality of memory cells indicates a mis-match between its respective data value and its respective received signal value.
Iwai et al. in an analogous art teach that the indication of the match signal generator comprises a signal having a first logic level when each memory cell of the plurality of memory cells indicates a match between its respective data value and its respective received signal value, and having a second logic level, different than the first logic level, when any memory cell of the plurality of memory cells indicates a mis-match between its respective data value and its respective received signal value (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa and Ohtani et al. the ability that 
the indication of the match signal generator comprises a signal having a first logic level when each memory cell of the plurality of memory cells indicates a match between its respective data value and its respective received signal value, and having a second logic level, different than the first logic level, when any memory cell of the plurality of memory cells indicates a mis-match between its respective data value and its respective received signal value as taught by Iwai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to replace the defective address with the replacement address based on the signal indicating a match to Ishikawa’s and Ohtani et al.’s memory.

As per claim 5, Ishikawa, Ohtani et al. and Iwai et al. teach the additional limitations.
Iwai et al. teach that the signal of the indication is a first signal, and wherein the indication of the match signal generator further comprises a second signal having the second logic level when each CAM cell of the plurality of CAM cells indicates a match between its respective data value and its respective received signal value, and having the first logic level when any CAM cell of the plurality of CAM cells indicates a mis-match between its respective data value and its respective received signal value (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

As per claim 6, Ishikawa, Ohtani et al. and Iwai et al. teach the additional limitations.
Iwai et al. teach that each storage element of the plurality of storage elements whose respective data value has a particular logic level is responsive to the logic level of the first signal without regard to the logic level of the second signal, and wherein each storage element of the plurality of storage elements whose respective data value has a different logic level, different than the particular logic level, is responsive to the logic level of the second signal without regard to the logic level of the first signal (para. 66, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

As per claim 7, Ishikawa, Ohtani et al. and Iwai et al. teach the additional limitations.
Iwai et al. teach that the particular logic level and the second logic level are a same logic level, and wherein the different logic level and the first logic level are a same logic level (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

Claim 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) in view of Ohtani et al. (US 6421286 B1), Hashizume (US 6259639 B1) and Fabry (US 8085568 B1).

As per claim 10, Ishikawa teaches a plurality of match signal generators, wherein each match signal generator of the plurality of match signal generators corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells, and wherein each match signal generator of the plurality of match signal generators is configured to generate an indication whether each memory cell of its respective grouping of memory cells indicates a match between its respective data value and a signal value received from its respective signal node of the plurality of signal nodes; (fig. 1, para. 39, the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array, the comparator COMP compares the supply address SADD and the defective address DAdd, and outputs a coincidence signal COIN if there is a match); 
a plurality of groupings of storage elements, wherein each grouping of storage elements of the plurality of groupings of storage elements corresponds to a respective grouping of memory cells of the plurality of groupings of memory cells and to the respective match signal generator for that respective grouping of memory cells and wherein each storage element of the plurality of groupings of storage elements corresponds to a respective memory cell of its respective grouping of memory cells in a one-to-one relationship, wherein each storage element of the plurality of groupings of storage elements is configured to store a respective data value, and wherein each storage element of the plurality of groupings of storage elements is responsive to the indication of its match signal generator to generate a data signal on an output of that storage element indicative of the respective data value of that storage element when the indication of the respective match signal generator for that storage element indicates a match (abstract, a replacement address storage section which stores a replacement address corresponding to a replacement bit in the regular cell array; fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address; responding to the coincidence signal COIN the selector sel sends the replacement address RAdd, instead of the supply address SADD, to the memory unit. In other words, the defective address is replaced with the replacement address and the replacement address is supplied to the memory unit).
However Ishikawa does not explicitly teach a memory, comprising: an array of content addressable memory (CAM) cells comprising a plurality of groupings of CAM cells, wherein each CAM cell of the array of CAM cells is configured to store a respective data value; a plurality of signal nodes, wherein each signal node of the plurality of signal nodes is in communication with a respective CAM cell for each grouping of CAM cells of the plurality of groupings of CAM cells.
Ohtani et al. in an analogous art teach a memory, comprising: an array of content addressable memory (CAM) cells comprising a plurality of groupings of CAM cells, wherein each CAM cell of the array of CAM cells is configured to store a respective data value; a plurality of signal nodes, wherein each signal node of the plurality of signal nodes is in communication with a respective CAM cell for each grouping of CAM cells of the plurality of groupings of CAM cells (col. 3, lines 59-61, the address storage circuit stores addresses; col. 4, lines 6-8, the address storage circuit includes plural CAM cells (Content Addressable Memory Cells) arranged in a matrix).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa the ability to include an array of content addressable memory (CAM) cells comprising a plurality of groupings of CAM cells, wherein each CAM cell of the array of CAM cells is configured to store a respective data value; a plurality of signal nodes, wherein each signal node of the plurality of signal nodes is in communication with a respective CAM cell for each grouping of CAM cells of the plurality of groupings of CAM cells as taught by Ohtani et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide very-high-speed searching capability to Ishikawa’s memory.
Ishikawa and Ohtani et al. do not explicitly teach a multiplexer having
a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match signal generators indicates a match, and to connect its plurality of output to the second plurality of inputs when any match signal generator of the plurality of match signal generators indicates a match.
Hashizume in an analogous art teaches a multiplexer having a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match signal generators indicates a match, and to connect its plurality of output to the second plurality of inputs when any match signal generator of the plurality of match signal generators indicates a match (col. 13, lines 54-59, since the address A matches the address being held by the first defective-memory-cell address register, the selector (multiplexer) selects the data being held by the first memory cell of the redundant unit and then furnishes the data as the read data that assumes to be stored in the address A by way of the data output terminal).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa and Ohtani et al. the ability to include a multiplexer having a first plurality of inputs in communication with each signal node of the plurality of signal nodes, having a second plurality of inputs in communication with outputs of each storage element of the plurality of grouping of storage elements, and having a plurality of outputs; and wherein the multiplexer is configured to connect its plurality of outputs to the first plurality of inputs when no match signal generator of the plurality of match signal generators indicates a match, and to connect its plurality of output to the second plurality of inputs when any match signal generator of the plurality of match signal generators indicates a match as taught by Hashizume since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide redundant data when the received address matches the defective address to Ishikawa’s and Ohtani et al.’s memory.
Ishikawa, Ohtani et al. and Hashizume  do not explicitly teach to present 
a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match.
Fabry in an analogous art teaches to present a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match (col. 6, lines 17-19, in the event of a mis-match with any of compare data values, a compare circuit can provide a high impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa, Ohtani et al. and Hashizume  the ability to present a high impedance to the output of that storage element when the indication of the respective match signal generator for that storage element indicates a mis-match as taught by Fabry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity that the redundant memory element is not provided for the memory address received to Ishikawa’s, Ohtani et al.’s and Hashizume’s memory.

As per claim 11, Ishikawa, Ohtani et al., Hashizume and Fabry teach the additional limitations.
Hashizume teaches that the multiplexer is responsive to a logic level of an input of the second plurality of inputs to determine whether a match signal generator of the plurality of match signal generators indicates a match (col. 13, lines 26-29, when the comparator detects a match between them, it can determine that the write data written into the address B can be read out of the memory cell unit; col. 13, lines 56-57, the selector (multiplexer) selects the data being held by the first memory cell of the redundant unit).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1), Ohtani et al. (US 6421286 B1), Hashizume (US 6259639 B1) and Fabry (US 8085568 B1) as applied to claim 10 above, and further in view of Kinoshita et al. (US 20150293710 A1).

As per claim 12, Ishikawa, Ohtani et al., Hashizume and Fabry substantially teach the claimed invention described in claim 10 (as rejected above).
However Ishikawa, Ohtani et al., Hashizume and Fabry do not explicitly teach that for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage element is commonly connected to a respective storage element of each remaining grouping of storage elements of the plurality of groupings of storage elements.
Kinoshita et al. in an analogous art teach that for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage element is commonly connected to a respective storage element of each remaining grouping of storage elements of the plurality of groupings of storage elements (fig. 5, para. 10, FIG. 5 is a diagram illustrating a connection relationship among NMs when two storage systems are connected to each other; para. 57, the memory units of the storage systems are connected to each other).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa, Ohtani et al., Hashizume and Fabry the ability that for each storage element of a particular grouping of storage elements of the plurality of groupings of storage elements, the output of that storage element is commonly connected to a respective storage element of each remaining grouping of storage elements of the plurality of groupings of storage elements as taught by Kinoshita et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide output of a storage element to other storage elements to Ishikawa’s, Ohtani et al.’s, Hashizume’s and Fabry’s memory.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1), Ohtani et al. (US 6421286 B1), Hashizume (US 6259639 B1) and Fabry (US 8085568 B1) as applied to claim 10 above, and further in view of Iwai et al. (US 20130051167 A1).

As per claim 13, Ishikawa, Ohtani et al., Hashizume and Fabry substantially teach the claimed invention described in claim 10 (as rejected above).
However Ishikawa, Ohtani et al., Hashizume and Fabry do not explicitly teach that for each match signal generator of the plurality of match signal generators, the indication for that match signal generator comprises a pair of complementary signals.
Iwai et al. in an analogous art teach that for each match signal generator of the plurality of match signal generators, the indication for that match signal generator comprises a pair of complementary signals (para. 66, in a later reading or writing operation, if a match between defective row address data and row address data is judged by the comparison circuit, a match signal B="1" is output; para. 68, the spare row address data is data which is set to "0" when no match between additional defect address data and the address data is detected).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa, Ohtani et al., Hashizume and Fabry the ability that for each match signal generator of the plurality of match signal generators, the indication for that match signal generator comprises a pair of complementary signals as taught by Iwai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide an indication whether a match was detected between the received address and the stored address to Ishikawa’s, Ohtani et al.’s, Hashizume’s and Fabry’s memory.

As per claim 14, Ishikawa, Ohtani et al., Hashizume, Fabry and Iwai et al. teach the additional limitations.
Iwai et al. teach that for each storage element of the plurality of storage elements, that storage element is responsive to a first signal of the pair of complementary signals when that storage element stores a first data value, and is responsive to a second signal of the pair of complementary signals when that storage element stores a second data value, different than the first data value (para. 57, when the address data Add1 doesn't match defect address data, the address data Add1 is used as it is as the address data Add2. When the address data Add1 matches defect address data, the address data Add1 is converted to address data Add2 indicating an address in the spare cell array of the memory cell array).

Claims 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) as applied to claim 15 above, and further in view of Iwai et al. (US 20130051167 A1).

As per claim 18, Ishikawa substantially teaches the claimed invention described in claim 15 (as rejected above).
Ishikawa teaches that the stored address portion is a first stored address portion, wherein the indication is a first indication, wherein the plurality of storage elements is a first plurality of storage elements, and wherein the redundant memory element is a first redundant memory element, comparing the received address portion to a second stored address portion; generating a second indication whether a match was detected between the received address portion and the second stored address portion; activating a second plurality of storage elements responsive to the second indication when a match between the received address portion and the second stored address portion is detected; and accessing a second redundant memory element in response to outputs of the activated second plurality of storage elements
(fig. 1, para. 39, a replacement address register RG2 (storage elements) for storing a replacement address RAdd to replace the defective address; responding to the coincidence signal COIN the selector sel sends the replacement address RAdd, instead of the supply address SADD, to the memory unit. In other words, the defective address is replaced with the replacement address and the replacement address is supplied to the memory unit; the semiconductor memory comprises a defective address register RG1 for storing the defective address DAdd corresponding to the defective bit in the regular cell array, the comparator COMP compares the supply address SADD and the defective address DAdd, and outputs a coincidence signal COIN if there is a match).
However Ishikawa does not explicitly teach deactivating the first plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected; deactivating the second plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected.
Iwai et al. in an analogous art teach deactivating the first plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected; deactivating the second plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected (para. 68, the spare row address data is data which is set to “0” (deactivating) when no match between defect address data and the address data is detected); 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa the ability for deactivating the first plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected; deactivating the second plurality of storage elements responsive to the first indication when a mis-match between the received address portion and the first stored address portion is detected as taught by Iwai et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to access the memory cells at the received address to Ishikawa’s memory.

As per claim 20, Ishikawa and Iwai et al. teach the additional limitations.
Iwai et al. teach deactivating the plurality of storage elements responsive to the indication when a mis-match between the received address portion and the stored address portion is detected.
(para. 68, the spare row address data is data which is set to “0” (deactivating) when no match between defect address data and the address data is detected).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) and Iwai et al. (US 20130051167 A1) as applied to claim 18 above, and further in view of Friedli et al. (US 4488220).

As per claim 19, Ishikawa and Iwai et al. substantially teach the claimed invention described in claim 18 (as rejected above).
However Ishikawa and Iwai et al. do not explicitly teach that for each storage element of the first plurality of storage elements, the output of that storage element is connected to the output of a corresponding storage element of the second plurality of storage elements.
Friedli et al. in an analogous art teach that for each storage element of the first plurality of storage elements, the output of that storage element is connected to the output of a corresponding storage element of the second plurality of storage elements (col. 9, lines 12-14, a number of outputs, each of which is operatively connected to a related one of said multiple storage devices).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa and Iwai et al. the ability that 
for each storage element of the first plurality of storage elements, the output of that storage element is connected to the output of a corresponding storage element of the second plurality of storage elements as taught by Friedli et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide address of redundant memory elements to Ishikawa’s and Iwai et al.’s memory.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa (US 20070103998 A1) and Iwai et al. (US 20130051167 A1) as applied to claim 20 above, and further in view of Fabry (US 8085568 B1).

As per claim 21, Ishikawa and Iwai et al. substantially teach the claimed invention described in claim 20 (as rejected above).
However Ishikawa and Iwai et al. do not explicitly teach deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to the output of that storage element.
Fabry in an analogous art teaches that deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to the output of that storage element (col. 6, lines 17-19, in the event of a mis-match with any of compare data values, a compare circuit can provide a high impedance).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the memory of Ishikawa and Iwai et al. the ability that 
deactivating the plurality of storage elements comprises, for each storage element of the plurality of storage elements, presenting a high impedance to the output of that storage element as taught by Fabry since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity that the redundant memory element is not provided for the memory address received to Ishikawa’s and Iwai et al.’s memory.




Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As per claim 8, the prior arts do not teach that a particular storage element of the plurality of storage elements comprises a first field-effect transistor (FET) having a first source/drain connected to a first voltage node and a second source/drain connected to a first source/drain of a second FET, wherein the second FET has a second source/drain connected to a second voltage node, wherein the first voltage node is 3 configured to receive a first voltage level, wherein the second voltage node is configured to receive a second voltage level lower than the first voltage level, wherein the first FET is configured to be selectively activated in response to the indication when the particular storage element stores a data value having a first logic level and to be deactivated regardless of the indication when the particular storage element stores the data value having a second logic level different than the first logic level, and wherein the second FET is configured to be selectively activated in response to the indication when the particular storage element stores the data value having the second logic level and to be deactivated regardless of the indication when the particular storage element stores the data value having the first logic level.
Claim 9 is a dependent claim upon claim 8.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Folmsbee et al. (US 4358833, date published: Nov. 9, 1982) disclose an improved addressing means for single chip memories which include a plurality of redundant lines and associated cells is described. Y address signals are used during programming to select and program redundant X decoders. The redundancy apparatus is implemented without any additional package pins and programming may be performed after packaging. The apparatus includes means for permanently disabling all further programming of the redundancy circuitry to prevent inadvertent programming by a user (abstract).

Proebsting (US 5495445, date published: February 27, 1996) discloses a redundancy scheme for memory circuits that eliminates the need for physical disconnection or logical deselection of defective elements. The invention does not require disabling a defective element and allows it to operate and generate bad data. The circuit is designed such that the redundant element is able to override the defective element. Various approaches to row and column redundancy based on this principal are disclosed for memory circuit such as dynamic and static random access memories (abstract).

Wood et al. (US 6259637 B1, date published: July 10, 2001) disclose that an integrated circuit device includes a memory array having a plurality of memory cells arranged in a plurality of rows and a plurality of columns. First and second redundant rows of memory cells and a first redundant column of memory cells are provided. A test circuit is coupled to the memory array and is adapted to test a plurality of memory cells coupled to each of the plurality of rows. A control circuit is coupled to the test circuit and is adapted to receive test results from the test circuit, the control circuit being adapted to respond to a detection of a defective memory cell to determine an assignment of at least one of the first and second redundant rows and first redundant column. A first register is coupled to the control circuit and adapted to receive an assignment of the first redundant row in response to a determination by the control circuit, a second register is coupled to the control circuit and adapted to receive an assignment of the first redundant column in response to a determination by the control circuit, and a third register is coupled to the control circuit and adapted to receive an assignment of the second redundant row in response to a determination by the control circuit (abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111   
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111